Title: To Thomas Jefferson from Benjamin Henry Latrobe, 21 November 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Novr. 21st. 1808
                  
                  Mr. Latrobe intended to have waited on the President this evening, but as he has returned the report, with his approbation, he will immediately cause two copies to be made of it, & then wait upon the President with them.—
                  The Weather has for two days prevented the Gates being put into the Walls. If fair tomorrow the breach will be made & the Gates fixed.—
               